News Release FOR IMMEDIATE RELEASE DATE: November 5, 2007 CONTACT: Robert H. King, R. Scott Horner, President Executive Vice President 856 273 5900 856 273 5900 rking@sterlingnj.com shorner@sterlingnj.com Sterling Banks, Inc. Reports Third Quarter 2007 Earnings Mount Laurel, NJ, November 5, 2007 Sterling Banks, Inc. (NASDAQ: STBK), the bank holding company of Sterling Bank, today reported a net loss of $94,000 for the third quarter of 2007, compared to net income of $299,000 for the third quarter of 2006. On a basic and diluted per share basis, net loss for the third quarter of 2007 amounted to $0.02 per share, compared to net income of $0.06 per share for the third quarter of 2006.For the nine month period ended September 30, 2007, results of operations reflected a net loss of $141,000, compared to net income of $975,000 for the same period of 2006.On a basic and diluted per share basis, the net loss for the nine month period ended September 30, 2007 was $0.03 per share, compared to net income of $0.19 per share for the same period of 2006. Included in these results are the cost of the significant transition of Sterling Bank, through the formation of Sterling Banks, Inc. and the subsequent acquisition of Farnsworth Bancorp, Inc. and its’ primary operating subsidiary, Peoples Savings Bank.The addition of this four branch thrift institution, headquartered in a geographic area adjacent to Sterling Bank’s primary base of operations, coupled with the opening in June of the newly constructed Delran Township retail facility, provided an expansion of our retail banking footprint from seven to eleven retail locations between March and September 2007, following the discontinuance of operations at one of the acquired Peoples branches during September 2007.During this period, management has carefully focused on creating a smooth consolidation of operations, pursued an aggressive assessment of credit quality, focused attention on capital levels and regulatory measurement ratios, and a careful merger of internal cultures, as the former thrift institutional approach was replaced by the standards of Sterling Bank.Progress has met expectations to date. The Company’s change in earnings is attributable primarily to an increase of $2.1 million, or 25%, in noninterest expenses, from $8.1 million during the first nine months of 2006, to $10.2 million during the first nine months of 2007.Included in this increase is an increase in compensation expense of $787,000, or 17%, is primarily related to personnel costs for staffing increases due to the merger with Farnsworth Bancorp in March 2007; Occupancy, equipment and data processing expenses increased $422,000, or 20%, primarily as a result of the merger; andprofessional services and other operating expenses increased $741,000, or 78%, primarily as a result of the merger; and $253,000 in one time start up costs related to the formation of our holding company, Sterling Banks, Inc. in March 2007. 3100 Route 38, Mount Laurel, New Jersey 08054 As of September 30, 2007, the Company’s assets totaled $416 million, compared to assets of $335 million on September 30, 2006, representing a 24% increase.Total loans amounted to $313 million on September 30, 2007, reflecting an increase of 26% over total loans as of September 30, 2006 of $248 million.Total deposits expanded to $364 million on September 30, 2007, an increase of 26% from $288 million on September 30, 2006. Consistent with the current level of operating results, the Board of Directors has determined that no cash dividend on the common shares of the Company will be paid to shareholders during the 4th quarter of 2007. Robert H. King, President and CEO commented concerning the progress of Sterling during 2007: “From a challenging industry environment, which includes the widely discussed extended period of an inverted to flat yield curve, industry wide margin compression, and the much publicized residential mortgage market disruptions, Sterling has realized an enhanced retail footprint and marketplace presence. Included in the changing banking industry dynamics are the significant competitive changes taking place among southern New Jersey banks. The immediate effect on this period operating results must be weighed against the enhanced future prospects of the organization.” Sterling Banks, Inc. Consolidated Financial Highlights (unaudited) As of, and for the nine months ended, September 30, 2007 and 2006 Three Months Ended Nine Months Ended 09/30/2007 09/30/2006 09/30/2007 09/30/2006 INCOME STATEMENT Interest income $ 6,774,000 $ 5,606,000 $ 19,358,000 $ 16,905,000 Interest expense 3,533,000 2,635,000 9,912,000 7,617,000 Net interest income 3,241,000 2,971,000 9,446,000 9,288,000 Provision for loan losses - 45,000 101,000 135,000 Net interest income after provision for loan losses 3,241,000 2,926,000 9,345,000 9,153,000 Noninterest income 219,000 175,000 620,000 518,000 Noninterest expenses 3,602,000 2,619,000 10,160,000 8,099,000 Income (loss) before taxes (142,000 ) 482,000 (195,000 ) 1,572,000 Income tax expense (benefit) (48,000 ) 183,000 (54,000 ) 597,000 Net income (loss) $ (94,000 ) $ 299,000 $ (141,000 ) $ 975,000 PER SHARE DATA Basic and Diluted earnings (losses) per share $ (0.02 ) $ 0.06 $ (0.03 ) $ 0.19 Dividends paid on common shares $ 0.03 $ 0.03 $ 0.09 $ 0.09 Average shares outstanding – Basic 5,843,774 5,014,601 5,620,187 5,009,429 Average shares outstanding – Diluted 5,843,774 5,103,315 5,620,187 5,107,225 BALANCE SHEET Assets Cash & due from banks $ 15,088,000 $ 12,161,000 Federal funds sold 1,336,000 2,017,000 Total investment securities 55,243,000 59,895,000 3100 Route 38, Mount Laurel, New Jersey 08054 Restricted stock 1,796,000 1,655,000 Total loans 312,824,000 247,831,000 Allowance for loan losses (2,829,000 ) (1,290,000 ) Other assets 32,820,000 12,393,000 Total assets $ 416,278,000 $ 334,662,000 Liabilities Total deposits $ 364,244,000 $ 287,703,000 Total borrowings 7,050,000 10,735,000 Other liabilities 1,607,000 1,209,000 Total liabilities 372,901,000 299,647,000 Shareholders' equity Common stock 11,688,000 9,552,000 Additional paid-in capital 29,700,000 22,892,000 Retained earnings 2,313,000 3,311,000 Accumulated other comprehensive losses (324,000 ) (740,000 ) Total shareholders' equity 43,377,000 35,015,000 Total liabilities and shareholders’ equity $ 416,278,000 $ 334,662,000 PERFORMANCE RATIOS Book value per share $ 7.42 $ 6.98 Tangible book value per share $ 4.85 $ 6.98 Return on average assets (0.09 )% 0.35 % (0.05 )% 0.37 % Return on average equity (0.86 )% 3.43 % (0.46 )% 3.80 % Net interest margin 3.39 % 3.67 % 3.43 % 3.75 % Sterling Banks, Inc. is a bank holding company which commenced operations in March 2007, with assets of $416 million as of September 30, 2007 and is headquartered in Mount Laurel Township, Burlington County.Sterling Bank is a community bank which commenced operations in December 1990 with the purpose of serving consumers and small to medium-sized businesses in its market area.Sterling Bank's main office is located in Mount Laurel, New Jersey, and its eleven other Community Banking Centers are located in Burlington and Camden Counties in New Jersey.The Bank's deposits are insured to the applicable regulatory limits per depositor by the Federal Deposit Insurance Corporation.Sterling Bank is a member of the Federal Reserve System.The common stock of Sterling Banks, Inc. is traded on the NASDAQ Capital Market under the symbol "STBK”.For additional information about Sterling Bank and Sterling Banks, Inc. visit our website at http://www.sterlingnj.com. This news release may contain certain forward-looking statements, such as statements of the Company’s plans, objectives, expectations, estimates and intentions.Forward-looking statements may be identified by the use of words such as “expects,” “subject,” “believe,” “will,” “intends,” “will be” or “would.”These statements are subject to change based on various important factors (some of which are beyond the Company’s control).Readers should not place undue reliance on any forward-looking statements (which reflect management’s analysis only as of the date of which they are given).These factors include general economic conditions, trends in interest rates, the ability of our borrowers to repay their loans, the ability of the Bank to effectively manage its growth, and results of regulatory examinations, among other factors.Sterling Banks, Inc. cautions that the foregoing list of important factors is not exclusive.Readers should carefully review the risk factors described in other 3100 Route 38, Mount Laurel, New Jersey 08054 documents the Company files from time to time with the Securities and Exchange Commission, including the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2006, Quarterly Reports on Form 10-QSB, and Current Reports on Form 8-K. 3100 Route 38, Mount Laurel, New Jersey 08054
